635 F.2d 760
Ronald MAY, Appellant,v.Donald WYRICK, Warden, Appellee.
No. 80-1731.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 12, 1981.Decided Jan. 15, 1981.

Appeal from the United States District Court, Eastern District of Missouri; Edward Filippine U.S.D.C., Judge.
Vernon R. Dawdy, Fenton, Mo., for appellant.
John Ashcroft, Atty. Gen., John M. Morris, Asst. Atty. Gen., Jefferson City, Mo., for appellee.
Before HEANEY, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
Ronald May appeals the district court's denial of his application for a writ of habeas corpus.  In June 1977, petitioner was convicted of manslaughter in the State of Missouri and was sentenced to ten years imprisonment.


2
Petitioner alleges that the state trial court committed four errors of constitutional magnitude.  The four errors raised are as follows:


3
(1) the trial court allowed a key state witness to testify that she had received threats, as an attempt to explain her prior inconsistent statements;


4
(2) the evidence was insufficient to constitute a submissible case;


5
(3) the trial court refused to allow petitioner to call a certain defense witness;


6
(4) the trial court refused to give a requested self-defense instruction.


7
These claims are the same four raised by petitioner on direct appeal in state court.  State v. May, 587 S.W.2d 331 (Mo.App.1979).  The United States Magistrate also reviewed the same four issues under federal law and recommended that the application for a writ of habeas corpus be denied.  The district court adopted the findings and recommendation of the magistrate.


8
We have carefully studied the record, including the magistrate's findings and the briefs of the parties to this action.  We find no merit to petitioner's arguments, and accordingly affirm pursuant to Rule 14 of the Rules of this court on the basis of the magistrate's findings as adopted by the district court.